        Case: 4:19-cr-00318-DAP Doc #: 23 Filed: 11/06/19 1 of 4. PageID #: 147




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 4:19CR318
                                                  )
                 Plaintiff,                       )   JUDGE DAN AARON POLSTER
                                                  )
          v.                                      )
                                                  )
 CLIFFORD CANTWELL,                               )   UNITED STATES’ SENTENCING
                                                  )   MEMORANDUM
                 Defendant.                       )


         Now comes the United States of America, by its counsel, Justin Herdman, United States

Attorney, and Payum Doroodian, Assistant United States Attorney, and respectfully submits this

memorandum for the sentencing of Defendant Kristina Cantwell. The United States agrees with

the calculation within the Presentence Investigation Report (“PSR”), placing Defendant’s

Criminal History Category as IV and Offense Level as 11 after acceptance of responsibility.

Thus, Defendant’s advisory Sentencing Guidelines range is 18 to 24 months (Doc. No. 17 at ¶

77). For the reasons set forth below, this Court should impose a sentence within the advisory

Guidelines range.

   I.          FACTUAL BACKGROUND

         On May 28, 2018, Defendant’s wife visited him at FCI Elkon. Based on reports, prison

officials were suspicious that Ms. Cantwell had been providing Defendant with narcotics and

other contraband while Defendant was serving his 70 month sentence for drug trafficking. While

in the visiting room, officials observed Ms. Cantwell pull a Welch’s snack bag out of her jacket

pocket for Defendant to consume. After swallowing three times without chewing, officials
        Case: 4:19-cr-00318-DAP Doc #: 23 Filed: 11/06/19 2 of 4. PageID #: 148



stepped in and seized the snack bag, which contained 8 balloons containing 50 strips and 4 pills

of suboxone containing buprenorphine (a schedule III controlled substance), 10 tablets of

hydrocone (a schedule II controlled substance), and tobacco.

   I.       APPLICATION OF § 3553(a) FACTORS

         Considering the 18 U.S.C. § 3553(a) factors, including the nature and circumstances of

the offense, a within-Guidelines sentence is sufficient, but not greater than necessary, to reflect

the seriousness of the offense, promote respect for the law, provide just punishment, protect the

public and afford adequate deterrence.

         In reviewing Defendant’s extensive criminal history and his conduct here in coordinating

to receive a distributable amount of narcotics while in federal prison, it’s easily apparent that

Defendant has yet to understand that he must reform himself. Defendant was sentenced on May

19, 2015 for trafficking cocaine after being indicted on 19 counts along with 22 other defendants.

Defendant received a within-Guidelines range sentence of 70 months. Clearly, committing a

drug offense while currently incarcerated for a drug offense proves Defendant’s recidivist nature

as well as the need for this sentence to provide adequate deterrence and protect the public.

         In his sentencing memo, Defendant argues for a variance on the basis that his conduct

caused no injury and the liberties he lost while in prison due to his conduct. This court should

give little weight to either ground. First, given the amount of drugs that Defendant was

attempting to possess, not counting the three balloons he consumed that were never recovered,

it’s clear that Defendant would have likely distributed narcotics to other prisoners, which could

have resulted in injury. Second, Defendant has no right to any of the liberties he previously

enjoyed before being caught attempting to obtain narcotics. These administrative measures are

fully within the purview of the Federal Bureau of Prisons to withhold in order to encourage good

behavior and minimize risk. Defendant should not be given “sentencing credit” for such

                                                  2
       Case: 4:19-cr-00318-DAP Doc #: 23 Filed: 11/06/19 3 of 4. PageID #: 149



measures imposed to protect FCI Elkon. Accordingly, a Guidelines range sentence is warranted

for a Defendant that has a proven inability to respect the law and a high likelihood to re-offend.

III.    CONCLUSION

        For the forgoing reasons, the United States respectfully requests that the Court impose a

sentence within the advisory Guidelines range.



                                                       Respectfully submitted,

                                                       JUSTIN HERDMAN
                                                       United States Attorney


                                               By:    /s/ Payum Doroodian
                                                       Payum Doroodian (DC: 1035376)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 W Superior Ave, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3739
                                                       (216) 522-2403 (facsimile)
                                                       Payum.Doroodian@usdoj.gov




                                                 3
      Case: 4:19-cr-00318-DAP Doc #: 23 Filed: 11/06/19 4 of 4. PageID #: 150



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of November 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Payum Doroodian
                                                       Payum Doroodian
                                                       Assistant U.S. Attorney




                                                  4
